DETAILED ACTION
Status of Application
Receipt of the response to the non-final office action, the amendments to the specification and claims as well as applicant arguments/remarks, filed on 10/14/2021, is acknowledged.  Amendments to the specification have been entered.
Claims 89, 91-95, 125-128, 173-176 are pending.  Claims 1-88, 90, 96-124, 129-172 have been cancelled previously.  Claims 89 and 173 have been amended.  Claims 89, 91-95, 125-128, 173-176 are currently under consideration.  
Any rejection or objection not reiterated in this action is withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
This application is a 371 of PCT/US2015/63669, filed December 3, 2015, which claims benefit of provisional U.S. Application No. 62/087,409, filed December 4, 2014; U.S. Application No. 62/087,407, filed December 4, 2014; U.S. Application No. 62/087,404, filed December 4, 2014, and U.S. Application No. 62/192,822, filed July 15, 2015.  

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in a telephone interview with Jia Li on 10/29/2021.  The application has been amended as follows: 
In claim 89 delete “or a therapeutic agent core, wherein the therapeutic agent core is a diol therapeutic agent without two hydroxyl groups;” and substitute therefor ---or a diol therapeutic agent covalently attached to the backbone through reactive hydroxyl groups;---.
In claims 173 and/or 174 delete “the therapeutic agent” and substitute therefor ---the diol therapeutic agent--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art does not teach polyacetal-based polymers, i.e., compounds of formula III as instantly claimed, that are acid-degradable, thermo-responsive, water-soluble, comprise specific linkers at terminus to initiate crosslinking, can form biodegradable gels for using as drug delivery systems. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Claims 89, 91-95, 125-128, and 173-176 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR 


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615